Citation Nr: 0913802	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for major depressive 
disorder.

2. Entitlement to service connection for hypertrophic 
gastritis as secondary to major depressive disorder.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 until 
April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.

At the outset, the Board notes that the Veteran had applied 
for service connection for post-traumatic stress disorder 
(PTSD) in January 1992 and that claim was denied by the RO in 
an unappealed July 1993 rating decision.  The present claim 
of entitlement to service connection for major depressive 
disorder involves a different psychiatric disorder and 
therefore new and material evidence is not required to 
adjudicate that issue.  Boggs v. Peake, 520 F. 3d (Fed. Cir. 
2008).  


FINDINGS OF FACT

1. Major depressive disorder was not demonstrated in service 
or for many years following separation from service; there is 
no competent evidence causally relating such major depressive 
disorder to active service.

2. No competent evidence of record indicates that the Veteran 
currently suffers from hypertrophic gastritis as secondary to 
his depressive disorder.

3. No competent evidence of record indicates that the Veteran 
currently suffers, or has suffered in the past, from 
tinnitus.
 

CONCLUSIONS OF LAW

1. Major depressive disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.307, 3.309. 3.310(a) (2008).

2. Hypertrophic gastritis was not incurred in or aggravated 
by active service and was not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3. Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred or aggravated 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.307, 3.309. 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. As provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2004 and May 2006 that fully 
addressed all notice elements.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the Mat 
2006 letter informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
addressed by issuance of a fully compliant notice, followed 
by readjudication of the claim.  See, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Again, the Veteran was notified of effective dates for 
ratings and degrees of disability in a letter sent May 2006, 
subsequent to the initial RO.  See, Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  By way of this letter, in addition to 
the letter sent in November 2004, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122. Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied for all 
claims thus rendering moot any issues with respect to 
implementing an award. See, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for depressive disorder, 
gastritis or tinnitus.  Moreover, the post-service evidence 
does not indicate any current complaints or treatment 
referable to any of these conditions until several years 
following separation, if at all.  Furthermore, the record 
contains no competent evidence suggesting a causal 
relationship between the current disabilities and active 
service.  For all of these reasons, the evidence does not 
indicate that the claimed disabilities may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record and notes that 
there are references to a Dr. R. found in VA medical records 
from November 2004.  It is unclear from the record if Dr. R. 
is a private or VA physician and in either case, no treatment 
records from Dr. R. are associated with the claims folder.  A 
VA Form 21-4142 was sent to the Veteran in November 2004 and 
he did not provide contact information or authorize release 
of information from this doctor. In this regard, the Board 
observes that VA's duty to assist is not a one-way street; 
the Veteran also has an obligation to assist in the 
adjudication of his claim. See, Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Law and Regulations

The Veteran is claiming entitlement to direct service 
connection for major depressive disorder and tinnitus, as 
well as secondary service connection for gastritis resulting 
from his depressive disorder. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See, Wallin v. West, 11 Vet. App. 509, 
512 (1998).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). As none of the disabilities for which the Veteran is 
currently claiming service connection are among those 
presumed to be attributed to herbicide exposure, the Board 
will not address such exposure at this time.



Analysis

1. Service Connection for Major Depressive Disorder

In the immediate appeal, the Veteran claims major depressive 
disorder stemming from his combat duties while in Vietnam, as 
set forth in his September 2005 notice of disagreement.  

At the outset, the Board notes that the Veteran had service 
in the Republic of Vietnam between January 1962 and May 1975.  
As such, he is presumed to have been exposed to herbicides.  
However, major depressive disorder is not among the diseases 
listed under 38 C.F.R. § 3.309(e) as having a presumptive 
relationship to such herbicide exposure.  Accordingly, a 
grant of service connection on a presumptive basis is not 
warranted here.

Having ruled out presumptive service connection, the Board 
will now consider whether service connection is warranted on 
a nonpresumptive basis.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect 
treatment for a depressive disorder in service.  In fact, in 
the Veteran's separation examination in April 1971 his 
psychiatric state was indicated as normal.

Although service treatment records do not show that any 
depressive disorder was treated during active duty, this does 
not in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See, 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the present depressive disorder 
is causally related to active service, for the reasons 
discussed below.

Following separation from active service in April 1971, there 
is no documentation of any mental disorder until 1993, when 
the Veteran underwent a VA examination in conjunction with a 
PTSD claim.  At that time, depressive disorder, not otherwise 
specified, was diagnosed.  The record does not indicate any 
subsequent treatment for depressive disorder until November 
2004, when VA outpatient records reflect the Veteran's 
reports of sadness, loneliness, and anhedonia over the 
preceding six years.  In a separate record, also dated 
November 2004, the Veteran indicates seeing a private 
physician for the preceding two years regarding anxiety and 
nervousness.  Records from this physician, Dr. R., as 
discussed above, have not been associated with the record on 
appeal.

Again, a psychiatric disorder is not demonstrated until over 
20 years following separation from active service.  In this 
regard, the Board notes that the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board notes that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the absence of post-service 
treatment for over two decades after military discharge is 
more probative than the veteran's current recollections of 
psychiatric symptoms in the distant past.  Therefore, his 
statements are not found to be credible to the extent that 
they assert or imply continuing psychiatric symptoms since 
his time in active service. 

For the reasons stated above, continuity of symptomatology is 
not established by either the competent evidence or the 
veteran's own statements.  Moreover, no competent evidence of 
causally relates the current depressive disorder to active 
service.  Moreover, while the veteran himself believes that 
his psychiatric problems were caused by active service, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for major depressive disorder or other similar 
acquired psychiatric disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


2. Service Connection for Hypertrophic Gastritis, Secondary 
to Major Depressive Disorder

The Veteran claims to be suffering from hypertrophic 
gastritis.  Specifically, in his September 2005 notice of 
disagreement, it is contended that his gastritis is a result 
of the medication which he is currently taking for his 
depressive disorder, discussed above.

At the outset, the Board again notes that the Veteran had 
service in the Republic of Vietnam between January 1962 and 
May 1975.  As such, he is presumed to have been exposed to 
herbicides.  However, hypertrophic gastritis is not among the 
diseases listed under 38 C.F.R. § 3.309(e) as having a 
presumptive relationship to such herbicide exposure.  
Accordingly, a grant of service connection on a presumptive 
basis is not warranted here.

Having ruled out presumptive service connection, the Board 
will now consider whether service connection is warranted on 
a nonpresumptive basis.

As stated previously, to be entitled to service connection 
for a disability, whether through a primary or secondary 
connection, evidence of the disability must be presented. 
See, Pond v. West, 12 Vet. App. 341, 346 (1999); Wallin v. 
West, 11 Vet. App. 509, 512 (1998). 

In the immediate appeal, no credible medical evidence exists 
on the record related to gastritis or other stomach 
conditions.  Indeed, the post-service clinical records are 
absent complaints referable to the stomach or 
gastrointestinal system.  Moreover, while the Veteran is 
competent to report observable symptoms, his own testimony 
cannot, standing alone, establish a diagnosis or otherwise 
establish current disability.  

As there is no evidence of a current disability, service 
connection for gastritis is denied.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3. Service Connection for Tinnitus.

The Veteran finally claims entitlement to service connection 
for tinnitus.  Specifically, he claims that noise exposure 
during service has caused his disability.

At the outset, the Board notes that the Veteran had service 
in the Republic of Vietnam between January 1962 and May 1975.  
As such, he is presumed to have been exposed to herbicides.  
However, tinnitus is not among the diseases listed under 
38 C.F.R. § 3.309(e) as having a presumptive relationship to 
such herbicide exposure.  Accordingly, a grant of service 
connection on a presumptive basis is not warranted here.

Having ruled out presumptive service connection, the Board 
will now consider whether service connection is warranted on 
a nonpresumptive basis.

Regarding the veteran's contentions of in-service noise 
exposure, the Veteran's DD Form 214 shows a military 
occupational specialty of cook.  This does not suggest a high 
incidence of noise exposure.  However, the Veteran's 
statements indicate that he offered support to the 179th 
Aviation Company, which utilized helicopters.  In any event, 
even if the evidence of record can be favorably construed so 
as to enable a finding of in-service noise exposure, the 
overall evidence does not support that tinnitus resulted from 
such exposure, as will be explained below.

The Veteran's service treatment records have been reviewed 
and do not reflect any hearing disability in service.  At the 
Veteran's separation examination in April 1971 his hearing 
was tested and his whispered voice recognition was recorded 
as 15/15 in both ears.  Moreover, the post-service clinical 
evidence is entirely silent as to tinnitus or other hearing-
related disabilities.  A hearing disorder is first mentioned 
on the record by the Veteran in his August 2004 claim for 
service connection.  Following that claim, no formal 
diagnosis or other clinical manifestations of tinnitus have 
been shown.  

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, to the extent that the Veteran is contending to have 
had tinnitus symptoms since his time in active service, the 
Board finds that the complete absence of documented 
complaints or treatment for tinnitus is more probative than 
the Veteran's current recollection of symptoms experienced in 
the distant past.

Because there exists no credible evidence that the Veteran is 
currently experiencing, or has experienced in the past, 
tinnitus, service connection is not warranted for that 
disability. 

In conclusion, there is no support for a grant of service 
connection for a tinnitus disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for major depressive disorder is denied.

Service connection for hypertrophic gastritis as secondary to 
major depressive disorder is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


